825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack R. LaPONSIE, Sr., d/b/a A & A Dry Cleaners and Laundry,Plaintiff-Appellee,v.HOEKZEMA FORD, INC., Defendant,Ted Atwood, Defendant-Appellant.
No. 86-2158
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before KENNEDY and NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant and Hoekzema Ford, a Michigan corporation, were sued by the appellee for violating the odometer requirements of 15 U.S.C. Sec. 1989.  A three-day jury trial was held.  Appellant was unrepresented by counsel.  The jury returned a verdict for the appellee and found appellant liable for $3,600.00.  Appellant brought this appeal, and we affirm the district court's judgment.


3
Appellant alleges that the jury verdict was incorrect due to the fact that the jury was confused by the joint trial of the two defendants.  Appellant presents no evidence whatsoever that would indicate that the jury was confused in this regard.  On the contrary, the record before this court indicates that the district judge made every effort to maintain the separateness of the two defendants, through his instructions and the verdict form, in order to prevent this confusion.  Furthermore, because appellant did not move for separate trials and did not object to the court's instructions and verdict forms, he cannot now raise these claims on appeal.  Young v. Langley, 793 F.2d 792, 795 (6th Cir.), cert. denied, 107 S.Ct. 436 (1986).


4
Appellant also alleges that the evidence was insufficient to support the jury's verdict because some of his evidence was not admitted at trial.  Appellant has provided this court with an inadequate transcript from which to make a sufficiency of the evidence determination.  Therefore, appellant cannot raise this question on appeal.  King v. Carmichael, 268 F.2d 305 (6th Cir. 1959), cert. denied, 361 U.S. 968 (1960).


5
Therefore, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.